Exhibit 10.49

EMPLOYMENT AGREEMENT

[as amended on March 14, 2011]

AGREEMENT (this “Agreement”) made and entered into by and between Xerium
Technologies, Inc., a Delaware corporation (the “Company”), and Donna M. Meserve
(the “Executive”), effective as of the 14th day of Apr il, 2009 (the “Effective
Date”).

WHEREAS, the Executive has been employed by the Company; and

WHEREAS, subject to the terms and conditions hereinafter set forth, the Company
wishes to continue to employ the Executive, in the position of Vice President
Human Resources, and the Executive wishes to accept such continued employment;

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, terms, provisions and conditions set forth in this Agreement, the
parties hereby agree as follows:

1. Emp lo ym ent. Subject to the terms and conditions set forth in this
Agreement, the Company hereby offers and the Executive hereby accepts
continuation of employment.

2. Term. The employment of the Executive by the Company hereunder shall be for
the period commencing on the Effective Date and expiring on the date of the
termination of such employment in accordance with Section 5 hereof. For all
purposes of this Agreement, references to (a) the “Termination Date” shall mean
the date the Executive’s employment hereunder shall terminate pursuant to said
Section 5, and (b) the “term” of the Executive’s employment hereunder shall mean
the period commencing on the Effective Date and ending on the Termination Date.
Following the Termination Date, unless specifically otherwise agreed between the
Executive and any applicable party, the Executive shall cease to hold any
position (whether as an officer, director, manager, employee, trustee, fiduciary
or otherwise) with the Company or any of its Subsidiaries or Affiliates.

3. Capacity and Performance.

(a) During the term of the Executive’s employment hereunder, the Executive shall
serve the Company as its Vice President Human Resources.

(b) During the term of the Executive’s employment hereunder, the Executive shall
be employed by the Company on a full-time basis and shall perform such duties
and responsibilities on behalf of the Company and its Subsidiaries as may be
designated from time to time by the Chief Executive Officer.

(c) During the term of the Executive’s employment hereunder, the Executive shall
devote her full business time to the advancement of the business



--------------------------------------------------------------------------------

and interests of the Company and its Subsidiaries and to the discharge of her
duties and responsibilities hereunder. The Executive shall not engage in any
other business activity or serve in any industry, trade, professional,
governmental or academic position during the term of this Agreement, except as
may be expressly approved in advance by the Chief Executive Officer in writing.

4. Compensation and Benefits. During the term of the Executive’s employment
hereunder as compensation for all services performed by the Executive:

(a) Base Salary. The Company shall pay the Executive a base salary at the rate
of One Hundred Eighty Thousand Dollars ($180,000) per year effective as of
August 8, 2008, payable in accordance with the payroll practices of the Company
for its executives and subject to increase from time to time by the Board, in
its sole discretion. Such base salary, as from time to time increased, is
hereafter referred to as the “Base Salary.”

(b) Annua l Cash Bonus Plan. The Executive shall be entitled to participate in
any and all annual cash bonus plans (the “Annual Bonus Plans”) from time to time
in effect for senior executives of the Company generally. The terms of each
Annual Bonus Plan and the Executive’s participation therein shall be determined
by the compensation committee of the Board of Directors of the Company (the
“Board”) (or, if there is no such committee, by the Board); provided, however,
that the Executive shall be entitled to participate in such plans at a minimum
participation rate of fifty percent (50%) of her Base Salary paid for the
applicable year, with any awards thereunder payable only to the extent earned
pursuant to the terms of the applicable Annual Bonus Plan and subject to
adjustment in accordance with the terms of the applicable Annual Bonus Plan.
Notwithstanding the foregoing, no award under the Annual Bonus Plans may be
granted if the compensation committee determines that, in order for such award
to qualify as performance-based for purposes of Section 162(m) of the Internal
Revenue Code of 1986, as amended (the “Code”), the Plan must be submitted to and
approved, or resubmitted to and approved, by the stockholders of the Company in
accordance with the requirements of Section 162(m) of the Code, unless such
grant is made contingent upon such approval. The compensation committee of the
Board (or, if there is no such committee, the Board) may alter, modify, add to
or delete any Annual Bonus Plan at any time as it, in its sole judgment,
determines to be appropriate.

(c) Other Incentive Plans. The Executive shall be entitled to participate in any
and all cash, equity, bonus and other incentive plans which are not Annual Bonus
Plans (the “Long Term Plans”) from time to time in effect for senior executives
of the Company generally. The terms of each Long Term Plan and the Executive’s
participation therein shall be determined by the compensation committee of the
Board (or, if there is no such committee, by the Board). The compensation
committee of the Board (or, if there is no such committee, the Board) may alter,
modify, add to or delete any Long Term Plan at any time as it, in its sole
judgment, determines to be appropriate.

 

2



--------------------------------------------------------------------------------

(d) Vacations. The Executive shall be entitled to an annual vacation of four
(4) weeks, with reasonable notice to the Chief Executive Officer and subject to
the reasonable business needs of the Company. Vacation shall otherwise be
governed by the policies of the Company, as in effect from time to time.

(e) Other Benefits. Subject to any contribution therefor generally required of
executives of the Company, the Executive shall be entitled to participate in any
and all employee benefit plans from time to time in effect for executives of the
Company generally, except to the extent such plans are in a category of benefit
specifically otherwise provided to the Executive under this Agreement (e.g.,
severance pay). Such participation shall be subject to the terms of the
applicable plan documents and generally applicable Company policies. The Board
may alter, modify, add to or delete employee benefit plans at any time as it, in
its sole judgment, determines to be appropriate.

(f) Business Expenses. The Company shall pay or reimburse the Executive for all
reasonable and necessary business expenses incurred or paid by the Executive in
the performance of her duties and responsibilities hereunder, subject to any
maximum annual limit or other restrictions on such expenses set by the Board and
to such reasonable substantiation and documentation as may be specified by the
Company from time to time. In the case of any reimbursement to which the
Executive is entitled pursuant to this Section 4(f) that would constitute
deferred compensation subject to Section 409A of the Code, the following
additional rules shall apply: (i) the reimbursable expense must have been
incurred, except as otherwise expressly provided in this Agreement, during the
term of this Agreement; (ii) the amount of expenses eligible for reimbursement
during any calendar year will not affect the amount of expenses eligible for
reimbursement in any other calendar year; (iii) the reimbursement shall be made
not later than December 31 of the calendar year following the calendar year in
which the expense was incurred; and (iv) the Executive’s entitlement to
reimbursement shall not be subject to liquidation or exchange for another
benefit.

(g) Payments/Actions by Company. Wherever it is provided in this Agreement that
payment of any form of compensation or any other action shall be made by the
Company, such payment or action may be made by any Subsidiary or Affiliate of
the Company.

5. Termination of Employment. The Executive’s employment hereunder shall
terminate under the following circumstances:

(a) Death. In the event of the Executive’s death during the term of the
Executive’s employment hereunder, the Executive’s employment shall immediately
and automatically terminate.

 

3



--------------------------------------------------------------------------------

(b) Disability. The Company may terminate the Executive’s employment hereunder,
upon notice to the Executive, in the event that the Executive becomes disabled
during her employment hereunder. For this purpose, disability means that the
Executive (i) is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, or (ii) is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, receiving income replacement benefits for a period of not less than
three (3) months under an accident and health plan covering employees of the
Company. If any questions shall arise as to whether, during any period, the
Executive is disabled within the meaning of this Section 5(b), the Executive, at
the request of the Company, shall submit to a medical examination by a physician
selected by the Company to determine whether the Executive is so disabled and
such determination shall, for the purposes of this Agreement, be conclusive of
the issue. If such question shall arise and the Executive shall fail to submit
to such medical examination, the Company’s determination of the issue shall be
binding on the Executive.

(c) By the Company for Cause. The Company may terminate the Executive’s
employment hereunder for Cause at any time upon notice to the Executive setting
forth the nature of such Cause. The following shall constitute Cause for
termination: (i) the Executive’s conviction of or plea of nolo contendere to a
felony or other crime involving moral turpitude; (ii) the Executive’s fraud,
theft or embezzlement committed with respect to the Company or its Subsidiaries;
(iii) material breach by the Executive of any of the provisions of Sections 8, 9
or 10 hereof that causes demonstrable harm to the Company or any of its
Subsidiaries; or (iv) the Executive’s willful and continued failure to perform
her material dut ies to the Company and its Subsidiaries; provided, however,
that the Company may terminate the Executive’s employment hereunder for “Cause”
within the meaning of this clause (iv) only after the Company has provided
written notice to the Executive of the failure, and the Executive shall not have
remedied such failure within ten (10) business days following the effectiveness
of such notice.

(d) By the Company Other than for Cause. The Company may terminate the
Executive’s employment hereunder other than for Cause at any time upon notice to
the Executive.

(e) By the Executive Other than for Good Reason. The Executive may terminate her
employment hereunder other than for Good Reason (as defined in Section 5(f)
below) at any time upon the provision of sixty (60) days’ written notice to the
Company. In the event of termination of the Executive pursuant to this
Section 5(e), the Board may elect to waive the period of notice or any portion
thereof.

 

4



--------------------------------------------------------------------------------

(f) By the Executive for Good Reason. The Executive may terminate her employment
hereunder for Good Reason upon written notice to the Company setting forth in
reasonable detail the nature of such Good Reason; provided, that such written
notice must be delivered to the Company within ninety (90) days of the initial
existence of the condition or circumstance constituting or giving rise to the
purported Good Reason. A termination by the Executive hereunder shall not be
treated as a termination for Good Reason if the Company remedies the condition
or circumstance constituting or giving rise to the purported Good Reason within
thirty (30) days of the receipt of the Executive’s notice, or if actual
termination occurs more than two (2) years following the initial existence of
such condition or circumstance. The following shall constitute Good Reason for
purposes of this subsection (f): a requirement that the Executive relocate more
than fifty (50) miles from her then-current principal residence, it being
understood that the Executive may be required to travel frequently and that
prolonged periods spent away from the Executive’s principal residence shall not
constitute Good Reason.

6. Compensation upon Termination.

(a) Death. In the event of a termination of the Executive’s employment hereunder
by reason of death as contemplated by Section 5(a), the Company shall pay in a
lump sum within thirty (30) days of such termination to the Executive’s
designated beneficiary or, if no beneficiary has been designated by the
Executive, to her estate, the Base Salary earned but not paid through the
Termination Date.

(b) Disability. In the event of any termination of the Executive’s employment
hereunder by reason of disability as contemplated by Section 5(b), the Company
shall pay to her the Base Salary earned but not paid through the date of the
notice required by Section 5(b) and, in addition, shall, subject to any employee
contribution applicable to the Executive on the Termination Date, continue to
contribute to the premium cost of the Executive’s participation in the Company’s
group medical and dental plans for eighteen (18) months (or such longer period
as may be provided under the employee benefit plans of the Company), but only if
the Executive does not have access at a reasonable cost to substantially
equivalent benefits through another employer, and provided that the Executive is
entitled to continue such participation under applicable law and plan terms. For
the purpose of insuring that the Executive receives the full benefit of the
Company’s short-term disability insurance plan, the Termination Date under
Section 5(b) (Termination for Disability) shall be that date that corresponds
with the date the Executive exhausts his eligibility for short-term disability
insurance benefits under the Company’s then-existing short-term disability
insurance plan. In the event that there is any limitation on the Company’s
ability to provide, or any disqualification of the Executive’s

 

5



--------------------------------------------------------------------------------

eligibility to receive (other than a disqualification under this Agreement
resulting from the Executive’s access at a reasonable cost to substantially
equivalent benefits through another employer) such group medical and/or dental
plan benefits on a tax-favorable basis, the Company shall provide equivalent
coverage through the purchase of insurance. For the avoidance of doubt, nothing
in this Agreement is intended to affect any rights Executive may have under any
long-term disability plan the Company may have and in which Executive is
entitled to participate.

(c) By the Company for Cause. In the event of any termination of the Executive’s
employment hereunder by the Company for Cause as contemplated by Section 5(c),
the Company shall have no further obligations to the Executive under this
Agreement other than payment of Base Salary through the Termination Date and
except as specifically provided in Section 6(g).

(d) By the Company Other than for Cause or by the Executive for Good Reason.

(i) Not Close in Time to a Change of Control. In the event of any termination of
the Executive’s employment hereunder by the Company pursuant to Section 5(d) or
by the Executive pursuant to Section 5(f), which termination does not occur
within three (3) months prior to or within two (2) years following a Change of
Control, the Company (A) shall continue to pay the Executive the Base Salary at
the rate in effect on the Termination Date for one (1) year, and (B) subject to
any employee contribution applicable to the Executive on the Termination Date,
shall continue to contribute to the premium cost of the Executive’s
participation in the Company’s group medical and dental plans for one (1) year
(or such longer period as may be provided under the employee benefit plans of
the Company), but only if the Executive does not have access at reasonable cost
to substantially equivalent benefits through another employer, and provided that
the Executive is entitled to continue such participation under applicable law
and plan terms. In the event that there is any limitation on the Company’s
ability to provide, or any disqualification of the Executive’s eligibility to
receive (other than a disqualification under this Agreement resulting from the
Executive’s access at a reasonable cost to substantially equivalent benefits
through another employer) such group medical and/or dental plan benefits on a
tax-favorable basis, the Company shall provide equivalent coverage through the
purchase of insurance.

(ii) Close in Time to a Change of Control. In the event of any termination of
the Executive’s employment hereunder by the Company pursuant to Section 5(d) or
by the Executive pursuant to Section 5(f), which termination occurs within three
(3) months prior to or within two (2) years following a Change of Control, the
Company (A) shall continue to pay the Executive the Base Salary at the rate in
effect on the Termination Date for eighteen (18) months, and (B) subject to any

 

6



--------------------------------------------------------------------------------

employee contribution applicable to the Executive on the Termination Date, shall
continue to contribute to the premium cost of the Executive’s participation in
the Company’s group medical and dental plans for eighteen (18) months (or such
longer period as may be provided under the employee benefit plans of the
Company), but only if the Executive does not have access at reasonable cost to
substantially equivalent benefits through another employer, and provided that
the Executive is entitled to continue such participation under applicable law
and plan terms. In the event that there is any limitation on the Company’s
ability to provide, or any disqualification of the Executive’s eligibility to
receive (other than a disqualification under this Agreement resulting from the
Executive’s access at a reasonable cost to substantially equivalent benefits
through another employer), such group medical and/or dental plan benefits on a
tax-favorable basis, the Company shall provide equivalent coverage through the
purchase of insurance.

(iii) Conditions. Any obligation of the Company to the Executive under Sections
6(b) and 6(d) hereof is conditioned upon (A) the Executive signing a release of
claims in the form appended hereto as Attachment A or such other form as the
Company may require (the “Employee Release”) within twenty-one (21) days (or
such greater period as the Company may specify) following the date notice of
termination of employment is given hereunder and upon the Executive’s not
revoking the Employee Release in a timely manner thereafter, and (B) the
Executive’s continued full performance of her continuing obligations hereunder,
including those under Sections 8, 9 and 10. Base Salary to which the Executive
is entitled under Sections 6(b) and 6(d) hereof shall be payable in accordance
with the normal payroll practices of the Company in effect on the Termination
Date and will begin at the Company’s next regular payroll period which is at
least five (5) business days following the effective date of the Employee
Release, but shall be retroactive to next business day following the Termination
Date.

(iv) No reduction. The continued payments/contributions by the Company that are
described in Sections 6(d)(i) and 6(d)(ii) hereof shall not be reduced by any
income or other compensation received by the Executive subsequent to the
termination of her employment.

(e) By the Executive Other than for Good Reason. If the Executive shall
terminate her employment pursuant to Section 5(e), the Company shall continue to
pay the Executive her Base Salary through the Termination Date (it being
understood that if, in accordance with Section 5(e), the Board elects to waive
the period of notice, or any portion thereof, the payment of Base Salary under
this Section 6(e) shall continue through the notice period or any portion
thereof so waived).

(f) Delay in Payment Commencement on Account of Internal

 

7



--------------------------------------------------------------------------------

 

Revenue Code Section 409A. If the Executive is, at the time of separation from
service, a “specified employee” (as hereinafter defined), any and all amounts
payable in connection with such separation from service that constitute deferred
compensation subject to Section 409A of the Code, as determined by the Company
in its sole discretion, and that would (but for this sentence) be payable within
six (6) months following such separation from service, shall not be paid until
the date which is six (6) months and one (1) day after the date of such
separation from service or, if earlier, the Executive’s date of death. In this
regard, any payments that otherwise would have been made during such six
(6) month period shall be paid to the Executive in a lump sum on the first date
on which they may be paid, together with interest credited at the short-term
applicable federal rate, compounded daily. For purposes of this subsection (f),
“specified employee” means an individual determined by the Company to be a
specified employee as defined in subsection (a)(2)(B)(i) of Section 409A of the
Code. The Company may, but need not, elect in writing, subject to the applicable
limitations under Section 409A of the Code, any of the special elective rules
prescribed in Section 1.409A-1(i) of the Treasury Regulations for purposes of
determining “specified employee” status. Any such written election shall be
deemed part of this Agreement.

(g) Post -Termination Obligations Generally. Except for (i) any right expressly
set forth in this Section 6, (ii) any vested benefits under any employee benefit
plan referred to in Section 4(e) which specifically is designed to provide
benefits following termination of employment (such as any such plan providing
benefits upon disability or retirement) (but subject to all of the terms, if
any, of each such other benefit plan as to how such vested benefits will be
treated following termination of employment) and (iii) any rights expressly set
forth in any other written agreement to which the Executive and any of the
Company or any of its Subsidiaries or Affiliates shall become parties from time
to time after the date hereof, none of the Company or any of its Subsidiaries or
Affiliates shall have any further obligations to the Executive, in connection
with her employment or the termination thereof, following expiration of the term
of the Executive’s employment hereunder. Satisfaction by the Company and other
applicable Persons of such rights and benefits shall constitute full settlement
of any claim that the Executive may have on account of any termination of
employment hereunder against the Company, any of its Subsidiaries or Affiliates
and all of their respective past and present officers, directors, stockholders,
members, managers, partners, controlling Persons, employees, agents,
representatives, successors and assigns and all others connected with any of
them, both individually and in their official capacities.

7. Limitation.

(a) In the event that it is determined that any payment or benefit provided by
the Company or any of its Subsidiaries to or for the benefit of the Executive,
either under this Agreement or otherwise, and regardless of under what plan or
arrangement it was made, would, absent the application of this Section 7,

 

8



--------------------------------------------------------------------------------

be subject to excise tax (the “Excise Tax”) imposed by Section 4999 of the Code,
or any successor provision (“Section 4999”), the Company will reduce such
payments and/or benefits to the extent, but only to the extent, necessary so
that no portion of the remaining payments and/or benefits will be subject to the
Excise Tax. The Company shall have discretion in determining which, if any, of
several payments and/or benefits (if more than one) are to be reduced.

(b) Determinations as to the amount of any cutback required under this Section 7
will be made by the Company’s tax accountant unless the Executive has reasonable
objections to the use of that firm, in which case the determinations will be
made by a comparable firm chosen jointly by the Company and the Executive (the
firm making the determinations to be referred to as the “Firm”). The
determinations of the Firm will be binding upon the Company and the Executive
except as the determinations are established in resolution (including by
settlement) of a controversy with the Internal Revenue Service to have been
incorrect. All fees and expenses of the Firm will be paid by the Company.

8. Restricted Activities. The Executive agrees that some restrictions on her
activities during and after her employment are necessary to protect the
goodwill, Confidential Information and other legitimate interests of the Company
and its Subsidiaries:

(a) While the Executive is employed by the Company and for one (1) year after
her employment terminates (in the aggregate, the “Non-Competition Period”), the
Executive shall not, whether as owner, partner, investor, consultant, agent,
employee, co-venturer or otherwise, compete with the Company: (i) anywhere
throughout the world; (ii) in North America; (iii) in South America; (iv) in
Europe; (v) in Asia; or (vi) in Australia. Specifically, but without limiting
the foregoing, the Executive agrees not to: (A) undertake any planning for any
business competitive with the Company or any of its Subsidiaries; or (B) engage
in any manner in any activity that is competitive with the business of the
Company or any of its Subsidiaries. For the purposes of this Section 8, the
Executive’s undertaking shall encompass all items, products and services that
may be used in substitution for Products.

(b) The Executive agrees that, during her employment with the Company, she will
not undertake any outside activity, whether or not competitive with the business
of the Company or its Subsidiaries, that could reasonably give rise to a
conflict of interest or otherwise interfere with her duties and obligations to
the Company or any of its Subsidiaries.

(c) The Executive further agrees that while she is employed by the Company and
during the Non-Competition Period, the Executive will not, directly or
indirectly, (i) hire or attempt to hire any employee of the Company or any of
its Subsidiaries, (ii) hire or attempt to hire any independent contractor
providing services to the Company or any of its Subsidiaries, (iii) assist in
hiring or any attempt to hire anyone identified in clauses (i) or (ii) of this
sentence by any other

 

9



--------------------------------------------------------------------------------

Person, (iv) encourage any employee or independent contractor of the Company or
any of its Subsidiaries to terminate his or her relationship with the Company or
any of its Subsidiaries, or (v) solicit or encourage any customer or vendor of
the Company or any of its Subsidiaries to terminate or diminish its relationship
with any of them, or, in the case of a customer, to conduct with any Person any
competing business or activity.

(d) In the event that the one (1) year post-termination period stated above is
held unenforceable by a court of competent jurisdiction due to its length, then
the period shall be six (6) months.

9. Confidentia l Informatio n.

(a) The Executive acknowledges that the Company and its Subsidiaries continually
develop Confidential Information, that the Executive has in the past and may in
the future develop Confidential Information for the Company or its Subsidiaries
and that the Executive has in the past and may in the future learn of
Confidential Information during the course of employment. The Executive will
comply with the policies and procedures of the Company and its Subsidiaries for
protecting Confidential Information and shall never use or disclose to any
Person (except as required by applicable law or for the proper performance of
her duties and responsibilities to the Company and its Subsidiaries), any
Confidential Information obtained by the Executive incident to her employment or
other association with the Company or any of its Subsidiaries. The Executive
understands that this restriction shall continue to apply after her employment
terminates, regardless of the reason for such termination.

(b) All documents, records, tapes and other media of every kind and description
relating to the business, present or otherwise, of the Company or its
Subsidiaries and any copies, in whole or in part, thereof (the “Documents”),
whether or not prepared by the Executive, shall be the sole and exclusive
property of the Company and its Subsidiaries. The Executive shall safeguard all
Documents and shall surrender to the Company at the time her employment
terminates, or at such earlier time or times as the Board or its designee may
specify, all Documents then in the Executive’s possession or control.

10. Assignment of Rights to Intellectual Property. The Executive shall promptly
and fully disclose all Intellectual Property to the Company. The Executive
hereby assigns and agrees to assign to the Company (or as otherwise directed by
the Company) the Executive’s full right, title and interest in and to all
Intellectual Property. The Executive agrees to execute any and all applications
for domestic and foreign patents, copyrights or other proprietary rights and to
do such other acts (including without limitation the execution and delivery of
instruments of further assurance or confirmation) requested by the Company to
assign the Intellectual Property to the Company and to permit the Company to
enforce any patents, copyrights or other proprietary rights to the Intellectual
Property. The Executive will not charge the Company for time spent in complying
with these obligations. All copyrightable works that the Executive creates shall
be considered “work made for hire.”

 

10



--------------------------------------------------------------------------------

11. Notification Requirement. Until the conclusion of the Non-Competition
Period, the Executive shall give notice to the Company of each new business
activity that she plans to undertake at least thirty (30) days prior to
beginning any such activity. Such notice shall state the name and address of the
Person for whom such activity is undertaken and the nature of the Executive’s
business relationship(s) and position(s) with such Person. The Executive shall
provide the Company with such other pertinent information concerning such
business activity as the Company may reasonably request in order to determine
the Executive’s continued compliance with her obligations under Sections 8, 9
and 10 hereof.

12. Enforcement of Covenants. The Executive acknowledges that she has carefully
read and considered all the terms and conditions of this Agreement, including
the restraints imposed upon her pursuant to Sections 8, 9 and 10 hereof. The
Executive agrees that said restraints are necessary for the reasonable and
proper protection of the Company and its Subsidiaries and that each and every
one of the restraints is reasonable in respect to subject matter, length of time
and geographic area. The Executive further acknowledges that, were she to breach
any of the covenants contained in Sections 8, 9 and 10 hereof, the damage to the
Company would be irreparable. The Executive therefore agrees that the Company,
in addition to any other remedies available to it, shall be entitled to
preliminary and permanent injunctive relief against any breach or threatened
breach by the Executive of any of said covenants, without having to post bond.
The parties further agree that, in the event that any provision of Sections 8, 9
and 10 hereof shall be determined by any court of competent jurisdiction to be
unenforceable by reason of its being extended over too great a time, too large a
geographic area or too great a range of activities, such provision shall be
deemed to be modified to permit its enforcement to the maximum extent permitted
by law.

13. Conflicting Agreements. The Executive hereby represents and warrants that
the execution of this Agreement and the performance of her obligations hereunder
will not breach or be in conflict with any other agreement to which the
Executive is a party or is bound and that the Executive is not now subject to
any covenants against competition or similar covenants or any court order or
other legal obligation that would affect the performance of her obligations
hereunder. The Executive will not disclose to or use on behalf of the Company
any proprietary information of a third party without such party’s consent.

14. Definitions. Words or phrases which are initially capitalized or are within
quotation marks shall have the meanings provided in this Section 14 and as
provided elsewhere herein. For purposes of this Agreement, the following
definitions apply:

(a) “Affiliate” means, with respect to the Company or any other specified
Person, any other Person directly or indirectly controlling, controlled by or
under common control with the Company or such other specified Person, where
control may be by management authority, equity interest or other means.

 

11



--------------------------------------------------------------------------------

(b) “Change of Control” shall mean any of the following which takes place after
the consummation of the initial public offering of common stock of the Company
(including as part of an income deposit security or other investment unit)
registered under the Securities Act of 1933, as amended: (i) any Person or
“group,” within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934 (the “Act”), other than the Company or any of its
Subsidiaries or any trustee or other fiduciary holding securities under an
employee benefit plan of the Company or one of its Subsidiaries, becomes a
beneficial owner, directly or indirectly, in one or a series of transactions, of
securities representing fifty percent (50%) or more of the total number of votes
that may be cast for the election of directors of the Company; (ii) any merger
or consolidation involving the Company or any sale or other disposition of all
or substantially all of the assets of the Company, or any combination of the
foregoing, occurs and the beneficial owners of the Company’s voting securities
outstanding immediately prior to such consolidation, merger, sale or other
disposition do not, immediately following the consummation of such
consolidation, merger, sale or other disposition, hold beneficial ownership,
directly or indirectly, of securities representing fifty percent (50%) or more
of the total number of votes that may be cast for election of directors of the
surviving or resulting corporation in the case of any merger or consolidation or
of the acquiring Person or Persons in the case of any sale or other disposition;
or (iii) within twelve (12) months after a tender offer or exchange offer for
voting secur ities of the Company (other than by the Company or any of its
Subsidiaries), individuals who are Continuing Directors shall cease to
constitute a majority of the Board. For the purpose of this definition, the term
“beneficial owner” (and correlative terms, including “beneficial ownership”)
shall have the meaning set forth in Rule 13d-3 under the Act.

(c) “Confidential Information” means any and all information of the Company and
its Subsidiaries that is not generally known by others with whom they compete or
do business, or with whom they plan to compete or do business and any and all
information which, if disclosed by the Company or its Subsidiaries, would assist
in competition against them. Confidential Information includes without
limitation such information relating to (i) the development, research, testing,
manufacturing, marketing and financial activities of the Company and its
Subsidiaries, (ii) the Products, (iii) the costs, sources of supply, financial
performance and strategic plans of the Company and its Subsidiaries, (iv) the
identity and special needs of the customers of the Company and its Subsidiaries
and (v) the people and organizations with whom the Company and its Subsidiaries
have business relationships and those relationships. Confidential Information
also includes any information that the Company or any of its Subsidiaries have
received, or may receive hereafter, from others which was received by the
Company or any of its Subsidiaries with any understanding, express or implied,
that the information would not be disclosed.

(d) “Continuing Director” means, with respect to any event referred to in the
definition of “Change of Control,” each individual who was a director of

 

12



--------------------------------------------------------------------------------

the Company immediately prior to the event in question and each individua l
whose election as a director by the Board or whose nomination for election by
the stockholders of the Company was approved by a vote of two-thirds of the
directors then still in office who were directors immediately prior to such
event or whose election or nomination was previously so approved.

(e) “Intellectual Property” means inventions, discoveries, developments,
methods, processes, compositions, works, concepts and ideas (whether or not
patentable or copyrightable or constituting trade secrets) conceived, made,
created, developed or reduced to practice by the Executive (whether alone or
with others and whether or not dur ing normal business hours or on or off the
premises of the Company or any of its Subsidiaries) during the Executive’s
employment with the Company or any of its Subsidiaries (including prior to the
Effective Date if applicable) that relate to either the Products or any
prospective activity of the Company or any of its Subsidiaries or that make use
of Confidential Information or any of the equipment or facilities of the Company
or any of its Subsidiaries.

(f) “Person” means an individual, a corporation, a limited liability company, an
association, a partnership, an estate, a trust and any other entity or
organization.

(g) “Products” mean all products planned, researched, developed, tested,
manufactured, sold, licensed, leased or otherwise distributed or put into use by
the Company or any of its Subsidiaries, together with all services provided or
planned by the Company or any of its Subsidiaries, during the Executive’s
employment with the Company or any of its Subsidiaries (including prior to the
Effective Date if applicable).

(h) “Subsidiary” shall mean any Person of which the Company (or other specified
Person) shall, directly or indirectly, own beneficially or control the voting of
at least a majority of the outstanding capital stock (or other shares of
beneficial interest) entitled to vote generally or at least a majority of the
partnership, membership, joint venture or similar interests, or in which the
Company (or other specified Person) or a Subsidiary thereof shall be a general
partner or joint venturer without limited liability.

(i) All references in this Agreement to termination of employment, separation
from service, retirement and similar or correlative terms, when used in a
context that bears upon the vesting, payment or timing of payment of any amounts
or benefits that constitute or could constitute “nonqualified deferred
compensation” within the meaning of Section 409A of the Code, shall be construed
to require a “separation from service” (as that term is defined in Section
1.409A-1(h) of the Treasury Regulations) from the Company and from all other

 

13



--------------------------------------------------------------------------------

corporations and trades or businesses, if any, that would be treated as a single
“service recipient” with the Company under Section 1.409A-1(h)(3) of the
Treasury Regulations. The Company may, but need not, elect in writing, subject
to the applicable limitations under Section 409A of the Code, any of the special
elective rules prescribed in Section 1.409A-1(h) of the Treasury Regulations for
purposes of determining whether a “separation from service” has occurred. Any
such written election shall be deemed part of this Agreement.

15. Survival. The provisions of this Agreement shall survive following the
Termination Date if so provided herein or desirable to accomplish the purposes
of other surviving provisions, including without limitation the provisions of
Sections 6, 7, 8, 9, 10 and 11.

16. Withhold ing. All payments made by the Company under this Agreement shall be
reduced by any tax or other amounts required to be withheld by the Company under
applicable law.

17. Assignment. Neither the Company nor the Executive may make any assignment of
this Agreement or any interest herein, by operation of law or otherwise, without
the prior written consent of the other; provided, however, that the Company may
assign its rights and obligations under this Agreement without the consent of
the Executive in the event that the Company shall hereafter effect a
reorganization, consolidation or merger or to whom the Company transfers all or
substantially all of its properties or assets. This Agreement shall inure to the
benefit of and be binding upon the Company and the Executive, their respective
successors, executors, administrators, heirs and permitted assigns.

18. Severability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

19. Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of either party to require
the performance of any term or obligation of this Agreement, or the waiver by
either party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

20. Notices. Any and all notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be effective when
delivered in person, when delivered by courier at the Executive’s last known
address on the books of the Company, or five (5) business days following deposit
in the United States mail, postage prepaid, registered or certified, and
addressed to the Executive at her last known address on the books of the Company
or, in the case of the Company, at its principal place of business, attention of
the Chairman of the Board or to such other address as either party may specify
by notice to the other actually received.

 

14



--------------------------------------------------------------------------------

21. Entire Agreement. This Agreement and the other plans and documents
specifically referred to herein constitute the entire agreement between the
parties regarding the subject matter of this Agreement and such other plans and
documents and supersede all prior communications, agreements and understandings,
written or oral, with respect to such subject matter.

22. Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by an expressly authorized representative
of the Company.

23. Headings. The headings and captions in this Agreement are for convenience
only and in no way define or describe the scope or content of any provision of
this Agreement.

24. Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be an original and all of which together shall
constitute one (1) and the same instrument.

25. Governing Law. This is a North Carolina contract and shall be construed and
enforced under and be governed in all respects by the laws of the State of North
Carolina, without regard to the conflict of laws principles thereof.

26. Seal. The Executive warrants and represents that she hereby adopts the
word/symbol (SEAL) as her seal with the intent that this Agreement be signed by
the Executive under seal and treated as a sealed instrument.

27. Consideration. The parties expressly waive any defense either may now or
hereafter have as to the lack of inadequacy of consideration for this Agreement.

THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Executive and by the Company through its duly authorized representative, as
of the date first above written.

 

THE EXECUTIVE:     XERIUM TECHNOLOGIES, INC.

/s/ Donna M. Meserve                                         (SEAL)

    By:  

/s/ Stephen R. Light

Donna M. Meserve     Name:   Stephen R. Ligh     Title:   President, Chief
Executive Officer and Chairman

 

16